Citation Nr: 1439616	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, from May 13, 2008 to January 6, 2009, for degenerative disc disease (DDD), L5-S1.

2.  Entitlement to a disability rating in excess of 10 percent, from March 1, 2009 to April 19, 2011, for DDD, L5-S1.

3.  Entitlement to a disability rating in excess of 20 percent, after April 20, 2011, for DDD, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board in March 2011 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In May 2010, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Board observes that the Veteran underwent a laminectomy on January 7, 2009 and that he was afforded a temporary total evaluation in contemplation of his need to convalesce.  A 10 percent rating was then reassigned as of March 1, 2009.  As the temporary total evaluation is equal to the maximum benefit possible, the Board will only address the ratings assigned before the surgery and after the convalescence period, as indicated on the title page.

In a June 2012 rating decision, the Veteran's disability rating for DDD, L5-S1, was increased to 20 percent, effective April 20, 2011.  

Additionally, the Veteran was granted service connection for right and left lower lumbar radiculopathy, with a disability rating of 40 percent assigned, effective April 21, 2012.  Since he has not filed a notice of disagreement for these claims, they are not before the Board.


FINDINGS OF FACT

1.  From May 13, 2008 to January 6, 2009, the Veteran's DDD, L5-S1, was primarily productive of forward flexion of the thoracolumbar spine to 100 degrees.  There is evidence of muscle spasm which does not produce an abnormal gait.  There is no evidence of guarding.

2.  From March 1, 2009 to April 19, 2011, the Veteran's DDD, L5-S1, was primarily productive of forward flexion of the thoracolumbar spine to 100 degrees.  There is evidence of muscle spasm which does not produce an abnormal gait.  There is no evidence of guarding.

3.  After April 20, 2011, the Veteran's DDD, L5-S1, was primarily productive of forward flexion of the thoracolumbar spine to 80 degrees.  There is evidence of muscle spasm which produces an abnormal gait.  Additionally, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  From May 13, 2008 to January 6, 2009, the criteria for a disability rating in excess of 10 percent for DDD, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107

 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2013).

2.  From March 1, 2009 to April 19, 2011, the criteria for a disability rating in excess of 10 percent for DDD, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2013).

3.  After April 20, 2011, the criteria for a disability rating in excess of 20 percent for DDD, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's increased rating claims for DDD, L5-S1, arise from his disagreement with the August 2008 and June 2012 rating decisions that continued a 10 percent rating and granted a 20 percent rating.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that have not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to assess his DDD.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for an increased rating for DDD.  The Veteran was assisted at the hearing by his representative.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected DDD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

III.  Stegall Consideration

As previously noted, the Board remanded this case for further development in March 2011.  The Board specifically instructed the RO to obtain all VA treatment records dated since April 2009 from the Wichita, Kansas VA Medical Center, schedule the Veteran for an examination to determine the current extent, nature, and severity of his DDD, L5-S1, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded an examination to assess his DDD.  Thereafter, the Veteran's claims were readjudicated in a June 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran's DDD is currently rated as 10 percent disabling, effective from May 13, 2008 to January 6, 2009, and from March first, 2009 to April 19, and 20 percent thereafter, under Diagnostic Code 5243, which contemplates degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2013).

The Veteran's DDD may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

 The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

May 13, 2008 to January 6, 2009

The Veteran's DDD, L5-S1, has a disability rating of 10 percent during this time period under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2013).

In a March 2008 treatment report, it was noted that the Veteran experienced pain in his left lower lumbar region, but that it was not tender to palpation.  The report noted that he did have pain with range of motion, although he was able to perform the exercises "pretty well."  No recent x-rays of the lumbar spine were noted.  X-rays from 2006 showed DDD at L4-5 and at L5-S1.  The assessment of the Veteran was that he had a new onset of low back pain with radiculopathy but did not have problems with his bowel or bladder.

In a May 2008 treatment report, the Veteran reported that he experienced chronic back pain, and rated it an 8/10.  The Veteran reported that the pain was moderate to severe, was continuous, and was a dull ache but sharp at intervals.

In a June 2008 Compensation and Pension (C&P) Examination, it was noted that the Veteran's last back examination was in April 2006.  The Veteran reported that in the prior 6 months, he had constant sharp pain to his low back and started to have radiating sharp pain intermittently down his right and left legs to his knee.  The Veteran's course since onset was progressively worse.  The Veteran did not have a history of trauma to his spine, neoplasm, urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesia, unsteadiness, visual dysfunction, or dizziness.  He had a history of leg or foot weakness and falls.  The Veteran reported that he fell seven months ago but was unable to determine if this was a result of his back or knee problems.  He denied a history of fatigue, but had a history of decreased motion, stiffness, weakness, spasms, and pain in the lumbosacral area, at all times.  The Veteran described his pain as sharp and spasming which was severe, constant, and daily.  He reported that the pain radiated down to his right and left legs.  It was noted that the Veteran had flare-ups of his spinal condition.

The examiner noted that this was not an examination for IVDS and that the Veteran used a cane, and was unable to walk more than a few yards.  Objective abnormalities of the cervical sacrospinalis revealed no spasm on the right or left, no atrophy, no guarding, no pain with motion, no tenderness, and no weakness on either the right or left side.  Objective abnormalities of the thoracic sacrospinalis revealed no spasm on the right or left, no atrophy, no guarding, no weakness, but pain with motion, tenderness, and weakness on both the right and left sides.  The examination noted that the muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.

The Veteran's posture and head position were normal, there was symmetry in his appearance, and his gait was antalgic.  There was no evidence of an abnormal spinal curvature including gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The examiner noted that the nature of the Veteran's condition did not involve the cervical or upper thoracic spine.

The Veteran's range of motion was flexion 0 to 100 degrees, with pain at 95-100 degrees, hyperextension from 0-35 degrees, with pain at 0-35 degrees, right lateral flexion 0-35 degrees, with pain at 35-35 degrees, and left lateral flexion, with no pain.  The Veteran's right lateral rotation was 0-45 degrees, with no pain, left lateral rotation was 0-40 degrees, with pain at 40-40 degrees.  The examination noted that there was pain on motion, but because range of motion was normal, there was no limitation of motion due to pain, fatigue, weakness, incoordination, or lack of endurance.  Testing for non-organic physical signs was negative and Lasegue's sign was not positive.  

X-rays of the Veteran's lumbar spine revealed that the bones were demineralized, there was slight scoliosis, convexity to the left, and the pedicles were intact.  There was minimal sclerosis about the sacroiliac joints as well as marked narrowing of the L4-L5 and L5-S1 interspaces with vacuum disc phenomenon at both of these levels.  Additionally, there was some sclerosis about the endplates of the vertebral bodies at L5 and S1.  There was no acute osseous abnormality but there was vascular calcification and some sclerosis about the articular facets at L4-L5.  The examiner wrote that allowing for differences in technique, "there has been no significant change since 04/21/06."  

The examiner's impression was demineralization and degenerative changes with narrowing of the interspaces at L4-L5 and L5-S1 with vacuum disc phenomenon at both of these levels.  There was no acute osseous abnormality noted, nor was there significant interval change since the previous study.  The Veteran was diagnosed with DDD, L5-S1, radiographic evidence of demineralization and degenerative changes with narrowing of the interspaces and vacuum disc phenomenon at L4-L5 and L5-S1 with no evidence for lumbar radiculopathy.  The examiner noted that the DDD had no significant effects on the Veteran's occupation but affected his usual daily activities.  Recreation, feeding, bathing, toileting, and grooming were not affected, chores, shopping, traveling, and dressing were mildly affected, exercise was severely affected, and sports were completely prevented.

A July 2008 MRI report of the Veteran's lumbar spine revealed vertebral body heights and alignment that were grossly well maintained.  Additionally, there were diffuse degenerative changes noted in the form of intervertebral disc space narrowing, disc desiccation, and endplate sclerosis predominantly at the L3-4, L4-5, and L5-S1 levels.  Visualized osseous marrow and spinal cord signal intensity were otherwise within normal variation.  The conus was noted at the T12-L1 level.  No paravertebral abnormalities were identified.  The L2-3 level demonstrated a small diffuse posterior disc bulge which extended into the neural foramen.  There was mild bilateral neural foraminal narrowing with no nerve root impingement.  No central canal stenosis was identified at this level.  The L3-4 level demonstrated a moderate diffuse posterior disc bulge which is slightly asymmetric to the right.  This resulted in moderate-severe right neural foraminal narrowing and moderate left neural foraminal narrowing.  There was associated mild central canal stenosis at this level.  The L4-5 level demonstrated a moderate diffuse posterior disc bulge.  There was associated moderate bilateral neural foraminal and central canal narrowing.  The L5-S1 level demonstrated a diffuse broad base posterior disc bulge.  There was minimal bilateral neural foraminal narrowing.  No central canal stenosis was identified at this level.

The impression of the MRI report was lumbar spondylosis in the form of intervertebral disc space narrowing, posterior disc bulges, and endplate sclerosis.  The findings were most predominant in the lower lumbar spine.  There were also varying degrees of neural foraminal narrowing and central canal stenosis which were most severe at the L3-4 level.

In a December 2008 statement in support of claim, the Veteran wrote that he used a brace on his knees and on his back to support his body.  He wrote that the symptoms were constant and there was no relief.  He had pain in his back that ran down through his groin into his legs.  The Veteran wrote that his pain was having an extremely detrimental effect on his daily life and employment.  As a substitute teacher, the Veteran found himself restricting the assignments he performed so that he would not have to walk a lot or stand for long periods of time.  The Veteran wrote that the pain prevented him from doing normal activities, such as shopping.  Getting up from a chair was difficult for the Veteran and he could not sit for extended periods of time as the pain would become too much.

On review, the Board finds that a disability rating in excess of 10 percent is not warranted under the General Rating Formula.  As indicated, forward flexion of the Veteran's thoracolumbar spine was 0-100 degrees on the June 2008 C&P Examination report.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees.  Additionally, while the Veteran experiences muscle spasm, this does not produce an abnormal gait.  He does not experience severe guarding or have an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2013).

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A higher or separate rating under Diagnostic Code 5243 for intervertebral disc syndrome is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's low back disability.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's DDD, L5-S1, are contemplated in the 10 percent rating.  There is no indication that pain, due to the Veteran's DDD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2013); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

March 1, 2009 to April 19, 2011

The Veteran's DDD, L5-S1, was rated 10 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2013).

In a May 2009 treatment report, the Veteran stated that he had chronic low back pain for the last 40 years.  It was noted that he had intermittent pain at the bilateral lower back and buttocks that increased with prolonged sitting, standing, or walking.  He stated that he experienced fatigue in his back and legs the more he walked.

In a July 2009 treatment report, the Veteran stated that his back pain was not any better and was radiating down to his groin and anterior thighs.  He stated that he used his cane more due to the pain in his right leg.  An August 2009 treatment report, noted that the Veteran's pain was primarily located in the lumbar spine with intense radiculopathy to the left lower extremity.  

At his May 2010 videoconference hearing, the Veteran testified that the pain in his back had become "totally unbearable."  He stated that the effects of his back surgery lasted for two weeks and then the pain became worse than before.  The Veteran testified that he cannot sit or stand when working and had to take pain medication all the time.  He stated that he was in constant pain and was unable to straighten up after bending over without the aid of something to stabilize himself.  The Veteran wore leg and back braces, and used a cane when walking.  

On review, the Board finds that a disability rating in excess of 10 percent is not warranted under the General Rating Formula.  There is no evidence that indicates that the Veteran's DDD, L5-S1 increased in severity during this time period.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees.  During this time period, no range of motion results were taken of the Veteran.  Additionally, there is no evidence that the Veteran had an abnormal gait, severe guarding, or have an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2013).

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A higher or separate rating under Diagnostic Code 5243 for intervertebral disc syndrome is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's low back disability.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DDD, L5-S1, are contemplated in the 10 percent rating.  There is no indication that pain, due to the Veteran's DDD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2013); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

After April 20, 2011

The Veteran's DDD, L5-S1, was rated at 20 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2013).

In an April 2011 C&P Examination, it noted that the Veteran complained of constant pain across the lower part of his back which radiated down to his groin and both legs.  The Veteran reported that it was very difficult for him to walk or sit down or get up from a chair.  He stated that the pain was always severe and that he was unable to sleep, even with pills.  It was noted that the Veteran had surgery for a spinal stenosis in 2009.  

The Veteran had no history of spine trauma, spine neoplasm, flare-ups, urinary incontinence, urinary retention requiring catheterization, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, or unsteadiness.  The Veteran reported that he had urinary urgency, urinary frequency from 1-2 hours, nocturia twice per night, numbness, paresthesias, and falls.  The etiology of these symptoms was found to be unrelated to the Veteran's disability.  The report noted that the Veteran had fallen 4 or 5 times in the last few months but that it was difficult to say if this was caused by either his back or knees.  

The Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasm, and daily spine pain located in his low back that was constant, sharp, and stabbing.  The Severity of the pain was severe.  There were no incapacitating episodes.

The Veteran walked with a cane and with a brace, but was unable to walk more than a few yards.  His posture was stopped, but his head position was normal and there was symmetry in his appearance.  The Veterans gait was not normal and was antalgic.  Concerning his abnormal spinal curvature, there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  

The Veteran had no spasm on the right or left, and no atrophy, but had guarding on the right and left, pain with motion, tenderness, and weakness.  The examination noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.

Thoracolumbar spine range of motion was flexion 0 to 80 degrees, right lateral flexion 0 to 20 degrees, left lateral flexion 0 to 25 degrees, right lateral rotation 0 to 15 degrees, and left lateral rotation 0 to 20 degrees.  There was objective evidence of pain on active range of motion as well as objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.

X-rays taken on April 12, 2011 showed no fracture or acute bony abnormality.  There was grade 1 to 2 anterolisthesis of L4 on L5.  Remaining vertebral bodies were in anatomic alignment.  The report noted that there was loss of disc space at L3-L4, L4-L5, and L5-S1 with vacuum disc at L4-L5 and endplate changes at L3-L4 and L4-L5.  Remaining levels showed mild disc space narrowing with anterior osteophytes.  Front view showed mild scoliotic curvature of the lumbar spine convexity towards the left.  Pedicles appeared intact and the bones were demineralized.  There was heavy vascular calcification noted as well as post-surgical changes of a laminectomy at L3-L4 and L5.  The examiner's impression was marked degenerative changes of the lumbar spine greatest in the lower lumbar spine with grade 1 to 2 anterolisthesis of L4 on L5.  No acute bony abnormality identified.  The Veteran had mild scoliotic curvature of the lumbar spine and changes of laminectomy.  

On review, the Board finds that a disability rating in excess of 20 percent is not warranted under the General Rating Formula.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  This rating is inapplicable because the April 2011 C&P Examination found that the Veteran had forward flexion of the thoracolumbar spine 0 to 80 degrees and did not have thoracolumbar spine ankylosis.  Id.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  Under Diagnostic Code 5243, a 30 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A higher or separate rating under Diagnostic Code 5243 for intervertebral disc syndrome is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's low back disability.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DDD, L5-S1, are contemplated in the 20 percent rating.  There is no indication that pain, due to

 the Veteran's DDD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2013); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran is competent to report his observable low back symptoms, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his DDD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's DDD.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected DDD which is primarily productive of limited flexion and pain.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's DDD symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 10 percent rating assigned herein, for the periods from May 13 2008 through January 6, 2009 and from March 1, 2009 through April 19, 2011, and the 20 percent rating assigned thereafter, and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's DDD, L5-S1.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is retired and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a disability rating in excess of 10 percent, from May 13, 2008 to January 6, 2009, for degenerative disc disease (DDD), L5-S1, is denied.

Entitlement to a disability rating in excess of 10 percent, from March 1, 2009 to April 19, 2011, for DDD, L5-S1, is denied.

Entitlement to a disability rating in excess of 20 percent, after April 20, 2011, for DDD, L5-S1, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


